Case: 16-50248      Document: 00513748892         Page: 1    Date Filed: 11/07/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 16-50248                              FILED
                                  Summary Calendar                    November 7, 2016
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LAURA BARRIENTOS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:12-CR-1117-1


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Laura Barrientos, former federal prisoner # 09191-180, appeals the
district court’s denial of her 18 U.S.C. § 3582(c)(2) motion for a sentence
reduction based on Amendment 782 to the Sentencing Guidelines. On June
27, 2016, before this case was decided, Barrientos was released from federal
custody. “Where a defendant has begun serving a term of supervised release,
the appeal of the denial of [the] § 3582(c)(2) motion is moot.” United States v.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50248   Document: 00513748892    Page: 2   Date Filed: 11/07/2016


                               No. 16-50248

Booker, 645 F.3d 328, 328 (5th Cir. 2011). Because this appeal concerns only
the denial of Barrientos’s § 3582(c)(2) motion and does not involve issues
pertaining to her term of supervised release, we conclude that Barrientos’s
appeal must be DISMISSED AS MOOT.




                                     2